12‐3901‐cv
Tze Wung Consultants, Ltd. v. Bank of Baroda

                           United States Court of Appeals 
                           FOR THE SECOND CIRCUIT

                                   August Term 2012

                               (Decided: April 10, 2014)

                                 No. 12‐3901‐cv
                     ______________________________________

                                IN RE: INDU CRAFT, INC.,

                                         Debtor.

                            TZE WUNG CONSULTANTS, LTD.,

                                       Appellant,

                                           ‐v‐

                                   BANK OF BARODA,

                                    Appellee.
                     ______________________________________

              Before: HALL, LIVINGSTON, and DRONEY, Circuit Judges. 

      Tze  Wung  Consultants,  Ltd.  (“Tze  Wung  Consultants”)  appeals  from

orders of the United States District Court for the Southern District of New York

(Furman, J.), denying a motion for reconsideration and affirming the judgment of

                                               1
the United States Bankruptcy Court for the Southern District of New York.  The

bankruptcy court denied relief to Tze Wung Consultants and related Appellants

Trendi  Sportswear,  Inc.  and  Indu  Craft,  Inc.  from  debtor  Indu  Craft,  Inc.’s

reorganization  plan  confirmed  in  1999.    The  district  court  entered  its  judgment

affirming  the  judgments  of  the  bankruptcy  court  on  July  31,  2012.    Tze  Wung

Consultants filed a motion for reconsideration pursuant to Federal Rule of Civil

Procedure 59(e) on August 23, 2012, and the district court denied the motion for

reconsideration on August 27, 2012.  Tze Wung Consultants thereafter appealed

to this Court on September 20, 2012.  A panel of this Court instructed Appellant

Tze  Wung  Consultants  and  Appellee  Bank  of  Baroda  to  address  whether  this

Court  has  jurisdiction  over  Tze  Wung  Consultants’  untimely  appeal  from  the

district  court  in  a  bankruptcy  matter,  which  exceeded  the  30‐day  time  limit

prescribed  by  Federal  Rules  of  Appellate  Procedure  4(a)(1)  and  6(b)(1)

(incorporating Rule 4(a)(1)).  We conclude that, in bankruptcy matters, the 30‐day

time  limit  incorporated  through  Rule  6(b)(1)  is  a  nonjurisdictional  claim‐

processing rule under which an untimely appeal can proceed to the merits if the

other party does not object.  Because Bank of Baroda did not object to Tze Wung


                                            2
Consultants’  untimely  appeal  to  this  Court,  Bank  of  Baroda  forfeited  that

objection, and we therefore permit Tze Wung Consultants’ appeal to proceed to

the merits.

                                         JOEL  LEWITTES,  Law  Office  of  Joel  Lewittes,
                                         Esq., New York, NY, for Appellant Tze Wung
                                         Consultants, Ltd.


                                         WILLIAM  J.  HANLON,  Seyfarth  Shaw  LLP,
                                         Boston, MA, for Appellee Bank of Baroda.


DEBRA ANN LIVINGSTON, Circuit Judge:

      This case clarifies the effect of an untimely – but unobjected‐to – notice of

appeal in a bankruptcy matter under Federal Rule of Appellate Procedure 6(b).  

      In 2007, Appellant Tze Wung Consultants, Ltd.  (“Tze Wung Consultants”)

and related Appellants Trendi Sportswear, Inc. and Indu Craft, Inc. (collectively,

“Appellants”)  moved  the  United  States  Bankruptcy  Court  for  the  Southern

District  of  New  York  (Drain,  J.)  to  eliminate  or  suspend  discharge  under  the

bankruptcy plan of a judgment by Trendi Sportswear, Inc. (“Trendi Sportswear”)

against  debtor  Indu  Craft,  Inc.  (“Indu  Craft”)  in  the  amount  of  $21,101,348.47. 




                                            3
The  bankruptcy  court  denied  Appellants’  motions,  and  Appellants  moved  for

reconsideration  pursuant  to  Federal  Rules  of  Bankruptcy  Procedure  9023  and

9024.    In  2011,  the  bankruptcy  court  denied  the  motions  for  reconsideration. 

Thereafter,  Appellants  appealed  to  the  United  States  District  Court  for  the

Southern  District  of  New  York  (Furman,  J.),  and  on  July  31,  2012,  the  district

court  affirmed  the  bankruptcy  court’s  2007  and  2011  orders.    Tze  Wung

Consultants  filed  a  motion  for  reconsideration  under  Federal  Rule  of  Civil

Procedure  59(e)  on  August  23,  2012,  which  the  district  court  denied  on  August

27, 2012.  

       Tze Wung Consultants appealed the district court’s judgment to this Court

on September 20, 2012, 51 days after the district court entered its judgment and

past  the  30‐day  time  limit  that  is  prescribed  by  Federal  Rule  of  Appellate

Procedure  4(a)(1)(A)  and  incorporated  into  bankruptcy  appeals  through  Rule

6(b)(1).  (Meanwhile, Appellants Trendi Sportswear and Indu Craft filed appeals

on  August  30,  2012.    See  Nos.  12‐3515‐cv,  12‐3618‐cv.)    In  December  2012,

Appellee  Bank  of  Baroda  moved  to  consolidate  the  three  separate  appeals,  but

Bank of Baroda made no mention of the fact that Tze Wung Consultants’ appeal


                                            4
was untimely.  A panel of this Court ordered the appeals to be heard in tandem

and  sua  sponte  directed  Tze  Wung  Consultants  and  Bank  of  Baroda  to  file  letter

briefs  addressing  whether  this  Court  has  jurisdiction  over  Tze  Wung

Consultants’ untimely appeal.  We conclude that the 30‐day time limit governing

appeals  from  a  district  court’s  judgment  as  an  intermediate  appellate  body  in  a

bankruptcy  case  (and  made  applicable  here  by  virtue  of  Federal  Rule  of

Appellate Procedure 6(b)(1)) is a nonjurisdictional claim‐processing rule, so that

untimely appeals can proceed to the merits if the opposing party fails properly to

object.    Because  Bank  of  Baroda  waived  its  objection  to  Tze  Wung  Consultants’

untimely  appeal  by  failing  to  make  such  an  objection,  we  act  within  our

jurisdiction  in  allowing  Tze  Wung  Consultants’  appeal  to  proceed  along  with

that of the other Appellants in this matter.

                                   BACKGROUND

      The history between the parties to this case is long and complicated.  The

question  before  this  panel  relates  solely  to  the  timeliness  of  one  Appellant’s

appeal to this Court; we therefore limit our review of the facts of the case to those




                                            5
relevant  to  the  instant  appeal,  as  set  forth  by  the  district  court.    Further

background on the parties and ongoing litigation can be found in the following

related  cases:  Bank  of  India  v.  Trendi  Sportswear,  Inc.,  239  F.3d  428  (2d  Cir.  2000),

vacating in part No. 89 Civ. 5996, 1998 WL 614189 (S.D.N.Y. Sept. 14, 1998); Indu

Craft,  Inc.  v.  Bank  of  Baroda,  47  F.3d  490  (2d  Cir.  1995);  Bank  of  India  v.  Trendi

Sportswear, Inc., No. 89 Civ. 5996, 2002 WL 1836754 (S.D.N.Y. Aug. 12, 2002); Bank

of India v. Trendi Sportswear, Inc.,  No. 89 Civ. 5996, 2002 WL 84631 (S.D.N.Y. Jan.

18,  2002),  aff’d,  64  F.  App’x  827,  830  (2d  Cir.  2003)  (summary  order);  and  Indu

Craft, Inc. v. Bank of Baroda, No. 87 Civ. 7379, 1991 WL 107438 (S.D.N.Y. June 11,

1991). 

       In 1983, Bank of Baroda extended a $500,000 line of credit to Indu Craft to

allow Indu Craft to finance its business of importing women’s clothing from Asia

for sale in the United States; this line of credit increased through December 1986

to  $2.7  million.  After  a  business  dispute  in  1987,  however,  Bank  of  Baroda

reduced  Indu  Craft’s  credit  limit  and  refused  to  issue  letters  of  credit,  which

resulted  in  delayed  shipment  of  goods  and  a  full  stop  of  production  by  certain




                                                6
suppliers.  Indu Craft ceased importing in November 1987.  Indu Craft thereafter

sued Bank of Baroda and obtained a judgment of $2,519,822.29 in 1992.

      Meanwhile, in 1989, Indu Craft’s affiliate Trendi Sportswear1 was sued by

the Bank of India for defaulting on a promissory note.  Trendi Sportswear filed a

third‐party action against Indu Craft, alleging that Indu Craft’s failure to supply

goods  caused  the  default.    In  turn,  Indu  Craft  brought  a  fourth‐party  action

against Bank of Baroda.  In 1991, summary judgment in an amount of over $2.2

million, with interest, was awarded to the Bank of India.

      In  1997,  Indu  Craft  filed  a  petition  for  bankruptcy  under  Chapter  11. 

Trendi Sportswear filed a claim for damages relating to its third‐party action.  In

March  1999,  Indu  Craft’s  Plan  of  Reorganization  was  confirmed  by  the

bankruptcy court; under the Plan, Indu Craft consented to the entry of judgment

against it in Trendi Sportswear’s third‐party action.  The bankruptcy court later

entered  that  judgment  in  the  amount  of  $21,101,348.47.    Indu  Craft  thereafter

unsuccessfully  pursued  its  fourth‐party  action  against  Bank  of  Baroda  to

      1
         Indu Craft and Trendi Sportswear were both owned by the same individual owner
prior to 1992.



                                           7
indemnify it in the amount of the judgment.  See Bank of India v. Trendi Sportswear,

Inc., 2002 WL 84631, at *9.

       In  March  2007,  Appellants  moved  the  bankruptcy  court  for  an  order

eliminating  or  temporarily  suspending  the  bankruptcy  plan’s  discharge  of  the

Trendi  Sportswear  judgment  in  an  effort  to  renew  the  pursuit  of  Indu  Craft’s

fourth‐party indemnification claim against the Bank of Baroda.  The bankruptcy

court (Drain, J.) denied Appellants’ motions in August 2007.  Trendi Sportswear

timely  moved  for  reconsideration  pursuant  to  Federal  Rule  of  Bankruptcy

Procedure  9023.2    In  2011,  Tze  Wung  Consultants  –  which  is  now  Indu  Craft’s

sole shareholder – filed a motion under Bankruptcy Rule 9024.3  The bankruptcy
       2
        Federal Rule of Bankruptcy Procedure 9023 states: “[e]xcept as provided in this
rule and Rule 3008, Rule 59 [of the Federal Rules of Civil Procedure] applies in cases under
the Code.  A motion for a new trial or to alter or amend a judgment shall be filed, and a
court may on its own order a new trial, no later than 14 days after entry of judgment.”  
       3
         Federal Rule of Bankruptcy Procedure 9024 provides:

              Rule  60    [of  the  Federal  Rules  of  Civil  Procedure]  applies  in  cases
       under the Code except that (1) a motion to reopen a case under the Code or
       for the reconsideration of an order allowing or disallowing a claim against
       the estate entered without a contest is not subject to the one year limitation
       prescribed in Rule 60(c), (2) a complaint to revoke a discharge in a chapter 7
       liquidation case may be filed only within the time allowed by § 727(e) of the
       Code, and (3) a complaint to revoke an order confirming a plan may be filed
       only within the time allowed by § 1144, § 1230, or § 1330.


                                                 8
court  denied  both  motions  in  July  2011.    Appellants  timely  appealed  from  the

bankruptcy  court’s  2007  and  2011  orders.    See  In  re  Indu  Craft  Inc.,  Nos.  11  Civ.

5996,  11  Civ.  6303,  11  Civ.  6304,  2012  WL  3070387,  at  *7  n.5  (S.D.N.Y.  July  27,

2012). 

       The district court (Furman, J.) affirmed the orders of the bankruptcy court

on July 27, 2012, and entered judgment on July 31, 2012.  Trendi Sportswear and

Indu  Craft  each  appealed  the  district  court’s  order  to  this  Court  on  August  30,

2012.    Meanwhile,  Tze  Wung  Consultants  filed  a  motion  for  reconsideration  in

the district court pursuant to Federal Rule of Civil Procedure 59(e) on August 23,

2012.    The  district  court  denied  the  motion  for  reconsideration  on  August  27,

2012.  Tze Wung Consultants filed its appeal to this Court on September 20, 2012,

51  days  after  the  district  court  entered  judgment  affirming  the  ruling  of  the

bankruptcy  court.4    In  December  2012,  Bank  of  Baroda  filed  a  motion  to

consolidate the appeals.  In February 2013, this Court ordered that the appeals be

heard in tandem, and we directed Tze Wung Consultants and Bank of Baroda to


       4
        The notice of appeal filed on September 20, 2012, was defective; it was corrected
on September 27, 2012.



                                               9
brief  whether  this  Court  has  jurisdiction  over  Tze  Wung  Consultants’  appeal

given its untimeliness.  See Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197,

1202 (2011) (“[F]ederal courts have an independent obligation to ensure that they

do  not  exceed  the  scope  of  their  jurisdiction,  and  therefore  they  must  raise  and

decide  jurisdictional  questions  that  the  parties  either  overlook  or  elect  not  to

press.”). 

                                     DISCUSSION

       Federal Rule of Appellate Procedure 6 sets forth procedures to be followed

in  appeals  in  bankruptcy  cases  from  a  final  judgment  of  a  district  court  or

bankruptcy appellate panel.  Rule 6(b), applicable here,  discusses procedures for

appeals  from  the  district  court  or  a  bankruptcy  appellate  panel  exercising

appellate jurisdiction.5  Rule 6(b)(1) specifies that the Federal Rules of Appellate

Procedure  “apply  to  an  appeal  to  a  court  of  appeals  under  28  U.S.C.  §  158(d)

from a final judgment, order, or decree of a district court or bankruptcy appellate




       5
         This case does not concern, and we do not address, Rule 6(a), involving appeals
taken from a judgment of a district court exercising original jurisdiction in a bankruptcy
case pursuant to 28 U.S.C. § 1334. 


                                             10
panel exercising appellate jurisdiction under 28 U.S.C. § 158(a) or (b)” with some

exceptions not applicable here.6

       One  of  the  Federal  Rules  of  Appellate  Procedure  made  applicable  here

pursuant to Rule 6(b)(1) is Rule 4(a)(1), which governs the timing of appeals in a

civil  case.    Rule  4(a)(1)(A)  specifies  that  “except  as  provided  in  Rules  4(a)(1)(B),

4(a)(4),  and  4(c),  the  notice  of  appeal  required  by  Rule  3  must  be  filed  with  the

district clerk within 30 days after entry of the judgment or order appealed from.” 

Rule  4(a)(1)(A)  is  codified  at  28  U.S.C.  §  2107(a).    Because  Rule  6(b)(1)

incorporates  Rule  4(a)(1)(A),  a  party  appealing  from  a  final  judgment,  order,  or

decree of a district court or bankruptcy appellate panel to a court of appeals has

30  days  to  appeal  from  entry  of  the  order  or  judgment.    See  Local  Union  No.  38,

Sheet  Metal  Workers’  Int’l  Ass’n  v.  Custom  Air  Sys.,  Inc.,  333  F.3d  345,  346‐47  (2d

Cir.  2003)  (applying  the  Rule  4(a)  30‐day  time  limit  to  an  appeal  from  a  district

       6
          One of these exceptions is germane to this case: although the time to file most civil
appeals does not begin to run during the pendency of a Rule 59 motion, see Fed. R. App.
P. 4(a)(4)(A)(iv), this rule is explicitly excepted from applicability in the case of an appeal
taken from the order of a district court exercising appellate jurisdiction in a bankruptcy
case, see Fed. R. App. P. 6(b)(1)(A).  Thus, the relevant period within which to file an appeal
runs  from  the  entry  of  the  judgment,  not  from  the  decision  on  the  motion  for
reconsideration.



                                               11
court’s  appellate  judgment  in  a  bankruptcy  case).    This  requirement  is

mandatory:  if  an  opposing  party  properly  objects  to  the  untimeliness  of  the

appeal, a court must apply the time limitation and dismiss the appeal.  See United

States v. Frias, 521 F.3d 229, 234 (2d Cir. 2008).

       The  question  relevant  to  this  case  is  whether,  in  the  absence  of  an

objection,  an  untimely  notice  of  appeal  from  the  judgment  of  a  district  court  or

bankruptcy  appellate  panel  exercising  appellate  jurisdiction  deprives  a  court  of

appeals of jurisdiction: i.e., whether Rule 6(b)(1) is a jurisdictional rule or merely

a  nonjurisdictional “claim‐processing” rule.

                                              I.

       Over  the  last  ten  years,  the  Supreme  Court  has  clarified  the  difference

between jurisdictional and nonjurisdictional, claim‐processing rules.  In Kontrick

v.  Ryan,  540  U.S.  443  (2004),  a  debtor  objected  to  the  timeliness  of  a  creditor’s

amended  complaint  and  argued  that  its  lateness  deprived  the  court  of

jurisdiction.    Id.  at  449‐51.    After  examining  Federal  Rules  of  Bankruptcy

Procedure 4004 and 9006(b)(3), which prescribe the time limits under which the

creditor must file a complaint and applicable extension procedures, the Supreme


                                              12
Court disagreed and concluded that these rules are not jurisdictional.  The Court

stated  that  “[o]nly  Congress  may  determine  a  lower  federal  court’s  subject‐

matter jurisdiction,” id. at 452, and held that Bankruptcy Rules prescribed by the

Court  for  cases  pursuant  to  Title  11  do  not  extend  or  limit  subject  matter

jurisdiction,  see  id.  at  454.    Rather,  they  are  “claim‐processing  rules  that  do  not

delineate  what  cases  bankruptcy  courts  are  competent  to  adjudicate.”    Id. 

Because Rules 4004 and 9006(b) are nonjurisdictional claim processing rules, the

Court  concluded,  the  debtor  in  Kontrick  “forfeited  his  right  to  assert  the

untimeliness  of  [the  creditor’s]  amended  complaint  by  failing  to  raise  the  issue

until after that complaint was adjudicated on the merits.”  Id. at 458.7

       The Court continued its consideration of jurisdictional rules in Arbaugh v.

Y&H  Corp.,  546  U.S.  500  (2006),  and  concluded  that  Title  VII’s  employee‐

numerosity  threshold8  was  an  element  of  a  Title  VII  claim,  not  a  jurisdictional

       7
         Objections based on nonjurisdictional claim‐processing rules may be waived or
forfeited, while a jurisdictional issue can be raised at any time throughout the proceedings. 
See Kontrick, 540 U.S. at 456.  
       8
         As relevant here, the statute defines “employer” for purposes of Title VII to include
only  businesses with fifteen or  more  employees  for  a certain  portion of  the present  or
preceding calendar year.  See 42 U.S.C. § 2000e(b).



                                              13
requirement.    Importantly,  the  Court  noted,  the  numerosity  requirement  is

located in a subsection of Title VII that defines particular terms, and is separate

from 42 U.S.C. § 2000e‐5(f)(3), Title VII’s jurisdiction‐granting section.  The Court

again deferred to Congress’s role in creating jurisdictional rules: 

       If  the  Legislature  clearly  states  that  a  threshold  limitation  on  a
       statute’s scope shall count as jurisdictional, then courts and litigants
       will  be  duly  instructed  and  will  not  be  left  to  wrestle  with  the
       issue.  But  when  Congress  does  not  rank  a  statutory  limitation  on
       coverage  as  jurisdictional,  courts  should  treat  the  restriction  as
       nonjurisdictional in character.

Arbaugh, 546 U.S. at 515‐16 (citation and footnote omitted).

       In Bowles v. Russell, 551 U.S. 205 (2007), the Court concluded that a statutory

time  limit  on  an  appellate  filing  was  jurisdictional.    Under  Federal  Rule  of

Appellate  Procedure  4(a)(1)(A),  codified  at  28  U.S.C.  §  2107(a),  Bowles  had  30

days to file a notice of appeal.  551 U.S. at 207.  Bowles failed to appeal within the

time  limit;  he  subsequently  moved  to  reopen  the  period  to  file  an  appeal  as  set

forth in Rule 4(a)(6), codified at 28 U.S.C. § 2107(c), which allows a fourteen‐day

extension  from  the  day  the  district  court  grants  an  order  to  reopen  the  period. 

Bowles,  551  U.S.  at  207.    The  district  court  “inexplicably”  granted  Bowles




                                             14
seventeen days to file the appeal, and Bowles filed on the sixteenth day; he thus

filed outside of the fourteen‐day window permitted by § 2107(c).  The respondent

promptly  objected,  and  the  Court  of  Appeals  dismissed  the  case  for  lack  of

subject matter jurisdiction.

       The Supreme Court affirmed, stating that the “taking of an appeal within

the prescribed time is ‘mandatory and jurisdictional.’” Bowles, 551 U.S. at 209.  It

clarified the scope of its prior cases in this area and announced that they did not

“call[]  into  question  our  longstanding  treatment  of  statutory  time  limits  for

taking  an  appeal  as  jurisdictional.    Indeed,  those  decisions  .  .  .  recognized  the

jurisdictional  significance  of  the  fact  that  a  time  limitation  is  set  forth  in  a

statute.”    Id.  at  210.    The  Court  again  noted  the  important  “jurisdictional

distinction  between  court‐promulgated  rules  and  limits  enacted  by  Congress,”

and it concluded that the statutorily prescribed time limit set out in Rule 4(a)(6),

as codified at 28 U.S.C. § 2107(c), is jurisdictional.  Id. at 211‐12.9 

       9
         The scope of Bowles has since been clarified.  In Reed Elsevier, Inc. v. Muchnick, 559
U.S. 154 (2010), the Court concluded that 17 U.S.C. § 411(a), the Copyright Act’s registration
requirement – which serves as a precondition to filing a copyright infringement claim – is
not  jurisdictional.  The  Court  made  clear  that  Bowles  did  not  “hold  that  all  statutory
conditions imposing a time limit should be considered jurisdictional.”  Id. at 167.  Rather,



                                               15
       Most  recently,  in  Sebelius  v.  Auburn  Regional  Medical  Center,  133  S.  Ct.  817

(2013), the Court held that the Medicare provision setting a 180‐day time limit for

filing  appeals  to  a  review  board  was  not  jurisdictional.    The  Court  iterated  a

“readily administrable bright line” to parsing jurisdictional and nonjurisdictional

statutory  limitations:  “We  inquire  whether  Congress  has  clearly  stated  that  the

rule  is  jurisdictional;  absent  such  a  clear  statement,  .  .  .  courts  should  treat  the

restriction as nonjurisdictional in character.”  Id. at 824 (internal quotation marks

and alteration omitted).  The Court noted the importance of considering “context,

including this Court’s interpretations of similar provisions in many years past, as

probative  of  whether  Congress  intended  a  particular  provision  to  rank  as

jurisdictional.”  Id. (internal quotation marks omitted).




“[t]he  statutory  limitation  in  Bowles was  of a type that we had  long held  did  ‘speak  in
jurisdictional terms’ even absent a ‘jurisdictional’ label, and nothing about § 2107’s text or
context, or the historical treatment of that type of limitation, justified a departure from this
view.”  Id. at 168.
        In Henderson ex rel. Henderson v. Shinseki, the Court, along similar lines,  held that the
120‐day time limit for filing an appeal to the Veterans Court under 38 U.S.C. § 7266(a) was
a nonjurisdictional claim‐processing rule.  Again, the Court clarified that “Bowles did not
hold  categorically  that  every  deadline  for  seeking  judicial  review  in  civil  litigation  is
jurisdictional,” but emphasized the importance of examining the scheme Congress created
for review of the claims at issue.  Henderson, 131 S. Ct. at 1203‐05.


                                                 16
                                           II.

      Though we have not before examined Federal Rule of Appellate Procedure

6(b)(1)  for  its  jurisdictional  effect,  we  conclude  that  it  is  nonjurisdictional

pursuant  to  the  Supreme  Court’s  guidance  in  this  area.    The  Federal  Rules  of

Appellate Procedure are promulgated and amended by the Supreme Court, and

further  amended  by  Acts  of  Congress.    See  28  U.S.C.  §  2072(a)  (“The  Supreme

Court shall have the power to prescribe general rules of practice and procedure

and rules of evidence for cases in the United States district courts . . . and courts

of appeals.”); H. Comm. on the Judiciary, 112th Cong., Federal Rules of Appellate

Procedure  (Comm.  Print  2013).    Some  rules  of  appellate  procedure,  like  Rule

4(a)(1), are codified by statute.  See 28 U.S.C. § 2107(a).  Rule 6(b)(1), however, is

not  codified.    Supreme  Court  precedent  has  made  clear  that  classifying  a

statutory  limitation  as  jurisdictional  requires  a  clear  statement  from  Congress;

thus,  because  Rule  6(b)(1)  is  nonstatutory,  we  cannot  conclude  that  Congress

clearly intended the courts to treat its application as jurisdictional.




                                           17
       Nor  does  Rule  6(b)(1)’s  reference  to  Rule  4(a)(1)  render  the time limit

jurisdictional.    In  appeals  from  civil  cases,  Federal  Rule  of  Appellate  Procedure

4(a)(1),  codified  at  28  U.S.C.  §  2107(a),  is  a  jurisdictional  rule  circumscribing  a

court  of  appeals’  jurisdiction  to  the  30‐day  time  period  after  entry  of  judgment. 

“[T]he  timely  filing  of  a  notice  of  appeal  in  a  civil  case  is  a  jurisdictional

requirement.”  In re Am. Safety Indem. Co., 502 F.3d 70, 72 (2d Cir. 2007) (quoting

Bowles, 551 U.S. at 214) (alteration in Am. Safety Indem. Co.).  But unlike a civil case

directly  governed  by  Rule  4(a)(1),  this  appeal  is  from  a  district  court’s  final

judgment  as  an  appellate  body  in  a  bankruptcy  case,  governed  by  Rule  6(b)(1). 

Though  28  U.S.C.  §  2107  may  codify  Rule  4(a)(1)’s  requirements  for  civil  cases,

such  statutory  limitations  expressly  do  not  apply  to  bankruptcy  cases:  28  U.S.C.

§  2107(d)  states:  “[t]his  section  shall  not  apply  to  bankruptcy  matters  or  other

proceedings  under  Title  11.”    Congress  excepted  bankruptcy  appeals  from  the

normal  statutory  requirements  for  civil  litigants  filing  appeals  to  courts  of

appeals.  Conversely, where Congress has acted statutorily to limit jurisdiction in

bankruptcy cases, it has done so explicitly, as discussed below.




                                              18
      Rule  6(b)(1)’s  incorporation  of  the  Rule  4(a)(1)  time  limit  makes  that  time

limit mandatory, in that an objection will require courts to dismiss the appeal, but

that time limit is not jurisdictional.  See, e.g., Eberhart v. United States, 546 U.S. 12,

18 (2005) (clarifying that when nonjurisdictional rules of court use emphatic time

prescriptions, an objection from the opposing party mandates a court of appeals

to dismiss the untimely appeal).  Accordingly, a court of appeals is not deprived

of  jurisdiction  over  untimely,  unobjected‐to  appeals  from  bankruptcy  appellate

panels or district courts exercising appellate jurisdiction.  

                                           III.

      Our  decision  in  In  re  Siemon,  421  F.3d  167  (2d  Cir.  2005)  (per  curiam),

construing Federal Rule of Bankruptcy Procedure 8002(a) – codified at 28 U.S.C.

§ 158(c)(2) – is not to the contrary.  Section 158(c)(2) provides that appeals to the

district  court  from  bankruptcy  courts  “shall  be  taken  in  the  same  manner  as

appeals in civil proceedings generally are taken to the courts of appeals from the

district courts and in the time provided by Rule 8002 of the Bankruptcy Rules.” 

In Siemon, our Court examined an untimely appeal from the bankruptcy court to




                                            19
the district court – past fourteen days after judgment, as prescribed by Rule 8002

– and concluded that the district court was without jurisdiction to consider such

appeals.  421 F.3d at 169 (holding that the time limit prescribed by Rule 8002(a) is

jurisdictional and that “in the absence of a timely notice of appeal in the district

court, the district court is without jurisdiction to consider the appeal”); see also In

re B.A.R. Entm’t Mgmt., Inc., 414 F. App’x 310, 310 (2d Cir. 2010) (summary order)

(citing  Siemon,  421  F.3d  at  169).    This  ruling  is  consistent  with  those  rulings  of

other  circuits  to  have  examined  the  issue.    See,  e.g.,  In  re  Wiersma,  483  F.3d  933,

938 (9th Cir. 2007) (“Generally, a party to a bankruptcy action must file a notice

of  appeal  within  ten  days  after  entry  of  the  order  being  appealed.    The  timely

appeal requirement is jurisdictional.” (citing Fed. R. Bankr. P. 8002(a); Preblich v.

Battley, 181 F.3d 1048, 1056 (9th Cir. 1999) (internal citation omitted)).10

       The  Tenth  Circuit  recently  faced  the  issue  of  an  untimely  appeal  of  a

bankruptcy  case  to  a  district  court  and  clarified  why  district  courts  lack  subject

matter jurisdiction over these untimely appeals:


       10
          See In re Vasquez Laboy, 647 F.3d 367, 373 n.9 (1st Cir. 2011) (“Rule 8002(a) imposed
a  ten‐day  time  limit  for  appeals  until  2009,  when  the  limit  was  increased  to  fourteen
days.”).


                                                20
       Congress  did  explicitly  include  a  timeliness  condition  in  28  U.S.C.
       §  158(c)(2)  –  the  requirement  that  a  notice  of  appeal  be  filed  within
       the  time  provided  by  Rule  8002(a).    Furthermore,  the  timeliness
       requirement  contained  in  Section  158(c)(2)  is  located  in  the  same
       section  granting  the  district  courts  and  bankruptcy  appellate  courts
       jurisdiction  to  hear  appeals  from  bankruptcy  courts  –  Section
       158(a)‐(b).
              .  .  .  .    It  is  true  that  bankruptcy  rules  alone  cannot  create  or
       withdraw  jurisdiction.    Here,  however,  it  is  Section  158(c)(2)  that  is
       determining jurisdiction by incorporating the time limits prescribed
       in Rule 8002(a).

In  re  Latture,  605  F.3d  830,  837  (10th  Cir.  2010);  see  also  In  re  Caterbone,  640  F.3d

108, 112 (3d Cir. 2011) (“[E]ven though it is a bankruptcy rule  that  specifies the

time  within  which  an  appeal  must  be  filed,  the  statutory  incorporation  of  that

rule  renders  its  requirement  statutory  and,  hence,  jurisdictional  and  non‐

waivable.”). 

       Unlike  the  reference  to  time  limits  specified  in  §  158(c)(2),  28  U.S.C.

§ 158(d)(1) – which confers jurisdiction to courts of appeals over final decisions,

judgments,  and  orders  of  district  courts  acting  as  appellate  courts  over

bankruptcy  decisions  –  makes  no  reference  to  any  timeliness  requirement.    The

only  rule  referencing  circuit  court  appellate  procedures  and  placing  time  limits




                                                 21
on the appeal of bankruptcy cases from district courts and bankruptcy appellate

panels is Rule 6(b)(1), a judge‐created rule.  Though time limits are prescribed by

statute  for  appeals  from  civil  cases,  and  though  time  limits  are  prescribed  by

statute  for  appeals  to  district  courts  acting  as  appellate  courts  over  bankruptcy

matters,  there  is  no  statutory  requirement  mandating  time  limits  for  appeals  to

circuit  courts  of  bankruptcy  cases  from  intermediate  appellate  courts.11    Absent

clear direction from Congress imposing a jurisdictional limitation, and consistent

with  precedent  from  the  Supreme  Court,  we  hold  that  Rule  6(b)(1)  is  a

nonjurisdictional, claim‐processing rule.12

        11
          To be sure, the fact that Rule 6(b)(1) is a nonjurisdictional rule does not mean that
courts of appeals must necessarily accept an untimely‐filed, unobjected‐to appeal.  We need
not, and so do not, address this question.  Cf. Frias, 521 F.3d at 234 n.5 (“We need not decide
whether a court may, in its discretion, dismiss sua sponte an untimely appeal even when the
government fails to invoke Rule 4(b).”).
        12
            Our  decision  in  In  re  WorldCom,  Inc.,  708  F.3d  327  (2d  Cir.  2013),  is  also  not
contrary to our decision today.  In WorldCom, we considered whether the district court
properly granted relief under Federal Rule of Appellate Procedure 4(a)(6) in reopening the
time to file an appeal in a bankruptcy matter where the failure to timely file the appeal was
due to the failure of the appellant’s attorney to provide an updated email address.  We
concluded that the district court should not have exercised its discretion under Rule 4(a)(6)
to extend the time for the appellant to file an appeal, given that its “failure to receive . . .
notice was entirely and indefensibly a problem of its counsel’s making.”  Id. at 340. 
        Although  the  opinion  in  WorldCom  begins  by  quoting  the  Supreme  Court
admonishment from Bowles v. Russell that “[t]he taking of an appeal within the prescribed
time  is  mandatory  and  jurisdictional,”  id.  at  329  &  n.1,  the  case  was  not  decided  on


                                                   22
                                              * * *

       In  light  of  our  holding,  we  need  not  reach  Tze  Wung  Consultants’

argument  that  its  self‐styled  motion  for  reconsideration  under  Rule  59(e)  was

actually  a  motion  for  rehearing  under  Rule  8015;  either  way,  the  appeal  to  this

Court  was  untimely.    Moreover,  we  note  that  Tze  Wung  Consultants  filed  the

motion  23  days  after  the  entry  of  judgment  by  the  district  court,  outside  Rule

8015’s fourteen‐day window.  See Fed. R. Bankr. P. 8015.

       We also do not reach Tze Wung Consultants’ argument that the doctrine of

unique circumstances applies.  Such an argument is moot insofar as we hold that

Appellant’s untimely filing only violates a nonjurisdictional rule, and that Bank

of Baroda failed to object.  Moreover, the doctrine of unique circumstances would



jurisdictional grounds.  Thus, its opening language is dicta, and we are not bound by it.  See,
e.g., Willis Mgmt. (Vt.), Ltd. v. United States, 652 F.3d 236, 243 (2d Cir. 2011) (ruling that a
statement that is “not essential to the . . . holding” is non‐binding dicta); see also Cent. Va.
Cmty. Coll. v. Katz, 546 U.S. 356, 363 (2006) (“[W]e are not bound to follow our dicta in a
prior case in which the point now at issue was not fully debated.”).  Ultimately, WorldCom
held that the district court abused its discretion for providing relief where the failure to file
timely was caused by counsel’s negligence; it did not hold that all untimely appeals to a
court of appeals are outside of this Court’s subject matter jurisdiction.




                                               23
not  save  Tze  Wung  Consultants’  appeal  if  Rule  6(b)(1)  were  jurisdictional.    See

Bowles, 551 U.S. at 213‐14 (concluding that the doctrine of unique circumstances

cannot authorize an exception to a jurisdictional rule).

                                    CONCLUSION

       We  conclude  that  Rule  6(b)(1)  is  a  nonjurisdictional  rule.    Where  an

opposing party fails to object to an untimely appeal to a court of appeals from a

bankruptcy appellate panel or district court exercising appellate jurisdiction, the

opposing  party  forfeits  the  objection,  and  this  Court  has  jurisdiction  over  the

untimely  appeal.    Bank  of  Baroda  did  not  object  to  Tze  Wung  Consultants’

untimely appeal below or in its request for consolidation of appeals to this Court;

it  therefore  waived  its  objection  to  the  nonjurisdictional  rule  violation. 

Accordingly,  this  Court  has  jurisdiction  over  Tze  Wung  Consultants’  appeal,

which we permit to proceed.




                                            24